      Case 2:18-cr-00046-RMP      ECF No. 35   filed 11/25/20   PageID.317 Page 1 of 10




 1

 2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                              Nov 25, 2020
                                                                     SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NOS: 2:17-CR-57-RMP
 8                              Plaintiff,              2:18-CR-46-RMP

 9          v.
                                                   ORDER DENYING DEFENDANT’S
10    CHARLES WILLIE JACKSON, JR.,                 MOTIONS FOR COMPASSIONATE
                                                   RELEASE
11                              Defendant.

12

13         BEFORE THE COURT are Defendant’s construed Motions to Reduce his

14   Sentence, or for Compassionate Release, under 18 U.S.C. § 3582(c)(1)(A). ECF

15   Nos. 52 in Case No. 17-cr-57-RMP and 20 in Case No. 18-cr-46-RMP. The Court

16   has reviewed Defendant’s pro se motions, the supplemental briefing and exhibits

17   submitted on behalf of Mr. Jackson by counsel from the Federal Defenders of

18   Eastern Washington, and the United States’ response to Defendants’ motions.

19   After considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

20   applicable policy statements issued by the Sentencing Commission, the Court finds

21   that compassionate release is not supported by the facts of this case.

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 1
         Case 2:18-cr-00046-RMP    ECF No. 35   filed 11/25/20   PageID.318 Page 2 of 10




 1                                     BACKGROUND

 2           On June 15, 2018, after pleading guilty to two counts of bank robbery in

 3   violation of 18 U.S.C. § 2113(a), Defendant was sentenced to a term of

 4   incarceration of 70 months in each of two cases, to run concurrently, followed by

 5   three years of supervised release. ECF No. 16 in Case No. 18-cr-46-RMP. 1

 6           Defendant is 34 years old and currently is incarcerated at United States

 7   Penitentiary (“USP”)-Victorville in California. His anticipated release date is

 8   March 31, 2023. United States Bureau of Prisons (“BOP”) records indicate that he

 9   will be eligible for home detention as of September 30, 2022. Defendant has

10   incurred one in-prison infraction for concealing a weapon in an air vent in

11   December 2019.

12           Prior to sentencing and upon incarceration by the BOP, Defendant self-

13   reported that he has a history of asthma that began as a child. There is no

14   documentation in the record to indicate whether Defendant currently experiences

15   symptoms from this condition or takes any medication to manage it. The record

16   reflects that Defendant has received dental and mental health care while

17   incarcerated. Defendant’s submitted medical records also reflect that Defendant is

18   in good physical health.

19

20
     1
      All further citations are to the docket in Case No. 18-cr-46-RMP, unless
21   otherwise noted.

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 2
      Case 2:18-cr-00046-RMP     ECF No. 35    filed 11/25/20   PageID.319 Page 3 of 10




 1         Defendant proposes release to the home of the mother of three of his

 2   children, and counsel represents that Defendant also would receive financial

 3   support from his mother while providing care for her. ECF No. 31 at 16.

 4   Defendant also indicates a desire to enroll in community college coursework and

 5   seek employment using the commercial driver’s license he has earned while

 6   incarcerated. Id.

 7                                 LEGAL STANDARD

 8         A court may reduce a term of imprisonment on compassionate release grounds

 9   after considering the factors under 18 U.S.C. § 3553(a) to the extent that they are

10   applicable and upon a finding that “extraordinary and compelling reasons warrant

11   such a reduction” and the reduction is “consistent with applicable policy statements

12   issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A).

13         The U.S. Sentencing Commission has issued a policy statement recognizing

14   certain circumstances as “extraordinary and compelling reasons” for purposes of

15   compassionate release, so long as “the defendant is not a danger to the safety of any

16   other person or to the community, as provided in 18 U.S.C. § 3142(g)”:

17         (A) Medical Condition of the Defendant.—
              (i)  The defendant is suffering from a terminal illness (i.e., a
18                 serious physical and advanced illness with an end of life
                   trajectory) . . . .
19            (ii) The defendant is—
                   (I)    suffering from a serious physical or medical condition,
20                 (II) suffering from a serious functional or cognitive
                          impairment, or
21

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 3
         Case 2:18-cr-00046-RMP    ECF No. 35    filed 11/25/20   PageID.320 Page 4 of 10




 1                       (III) experiencing deteriorating physical or mental health
                               because of the aging process,
 2                             that ‘substantially diminishes the ability of the
                               defendant to provide self-care within the environment
 3                             of a correctional facility and from which he or she is
                               not expected to recover.’
 4           (B) Age of the Defendant.—The defendant (i) is at least 65 years old;
                 (ii) is experiencing a serious deterioration in physical or mental
 5               health because of the aging process; and (iii) has served at least 10
                 years or 75 percent of his or her term of imprisonment, whichever
 6               is less.
             (C) Family Circumstances—
 7               (i)     The death or incapacitation of the caregiver of the
                         defendant’s minor child or minor children.
 8               (ii) The incapacitation of the defendant’s spouse or registered
                         partner when the defendant would be the only available
 9                       caregiver for the spouse or registered partner.
             (D)Other Reasons—As determined by the Director of the Bureau of
10               Prisons, there exists in the defendant’s case an extraordinary and
                 compelling reason other than, or in combination with, the reasons
11               described in subdivisions (A) through (C).

12   U.S. Sentencing Guidelines Manual (“USSG”) § 1B1.13.

13           Until December 21, 2018, the Court could reduce a term of imprisonment for

14   extraordinary and compelling reasons only upon motion by the Director of the BOP.

15   Following enactment of the First Step Act, a federal prisoner may move on his own

16   behalf for a sentence reduction and compassionate release after exhausting all

17   administrative appeals. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13, USSG, has not

18   been updated since enactment of the First Step Act. 2

19
     2
20     The Court takes judicial notice that as of the date of this Order, there are an
     insufficient number of confirmed commissioners to comprise a quorum for
21   purposes of amending the USSG.

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 4
      Case 2:18-cr-00046-RMP      ECF No. 35   filed 11/25/20   PageID.321 Page 5 of 10




 1         Relief under 18 U.S.C. § 3582(c)(1)(A) is available only after a defendant

 2   has fully exhausted all administrative rights to appeal a failure of the BOP to bring

 3   a motion on the defendant’s behalf or the lapse of 30 days from the warden’s

 4   receipt of Defendant’s request for compassionate release, whichever is earlier.

 5   18 U.S.C. § 3582(c)(1)(A).

 6                                      DISCUSSION

 7         Exhaustion

 8         Defendant represents that he has exhausted administrative remedies by

 9   making two separate requests to the Warden for release and appealing the denial of

10   those requests. ECF No. 31 at 4. The Government agrees that Defendant’s request

11   for compassionate release is ripe for judicial review. ECF No. 34 at 6. Defendant

12   first sought compassionate release on July 25, 2020, from the Warden at USP-

13   Victorville, and the Warden denied the request on August 21, 2020. ECF No. 64.

14   Defendant subsequently appealed the denial within BOP. Id. The Court finds that

15   there are no further avenues of relief for Defendant to exhaust at the agency level

16   and concludes that he has satisfied the exhaustion requirement of 18 U.S.C.

17   § 3582(c)(1)(A).

18         Home Confinement

19         As a preliminary matter in addressing the merits of Defendant’s motions for

20   relief, the Court notes that Defendant seeks to “have the custodial portion of his

21   sentence converted to home confinement to ensure his safety.” See ECF No. 31 at

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 5
      Case 2:18-cr-00046-RMP     ECF No. 35    filed 11/25/20   PageID.322 Page 6 of 10




 1   4 n. 3. Under Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic

 2   Security Act (“CARES Act”) (Mar. 27, 2020), if the Attorney General finds that

 3   emergency conditions will materially affect the functioning of the BOP, the BOP is

 4   permitted to lengthen the maximum amount of time the Director may place a

 5   prisoner in home confinement under 18 U.S.C. § 3452(c)(2). See also Wilson v.

 6   Ponce, Case No. CV 20-4451-MWF (MRWx), 2020 U.S. Dist. LEXIS 104571,

 7   *20−21 (C.D. Cal. Jun. 8, 2020). However, as this Court and other district courts

 8   have recognized, the CARES Act authorized the BOP alone, not the courts, to

 9   expand the use of home confinement during the pandemic. See United States v.

10   Adams, Case No. 18-cr-19-RMP-2, 2020 U.S. Dist. LEXIS 160462, at *3 (Sept. 2,

11   2020); Smith v. Blankensee, Case No. CV 20-4642-JVS (JEM), 2020 U.S. Dist.

12   LEXIS 136623, at *5−6 (C.D. Cal. Jul. 2, 2020). This Court lacks jurisdiction to

13   order home confinement. See Lewis v. Jacquez, Case No. 20-cv-1146-RSM-BAT,

14   2020 U.S. Dist. LEXIS 196252, at *7−8 (W.D. Wash. Sept. 29, 2020); Blankensee,

15   2020 U.S. Dist. LEXIS 136623, at *5−6.

16         Accordingly, the Court considers only whether the Defendant qualifies and

17   presents sufficient justification for compassionate release under 18 U.S.C. § 3582(c).

18         Extraordinary and Compelling Reasons

19         Defendant is eligible for release only if he can demonstrate that he has

20   “extraordinary and compelling” circumstances that would justify compassionate

21

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 6
      Case 2:18-cr-00046-RMP       ECF No. 35    filed 11/25/20   PageID.323 Page 7 of 10




 1   release in light of both 18 U.S.C. § 3582(c) and 18 U.S.C. § 3553(a), which the

 2   United States Sentencing Commission directs courts to consider. USSG § 1B1.13.

 3         Defendant relies on his history of asthma to argue that he is susceptible to

 4   complications were he to become ill with COVID-19. ECF No. 31 at 5. Defense

 5   counsel further argues that African Americans, such as Defendant, are “statistically

 6   speaking overrepresented among patients hospitalized for the illness.” ECF No. 31 at

 7   5 n. 9 (continuing, “Admittedly, however, the CDC posits this may not be a result of

 8   inherent or genetic increased susceptibility to the virus. The difference is explained

 9   by certain extrinsic factors that tend to exist in populations of color.”) (citing

10   COVID-19 in Racial and Ethnic Minority Groups, CDC,

11   https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/racial-ethnic-

12   minorities.html (last visited June 16, 2020); United States v. Jones, 2020 WL

13   5359636, at *9 (N.D. Cal. Aug. 27, 2020) (describing the CDC’s findings and

14   implications). The remainder of Defendant’s arguments concerns his risk of

15   exposure to COVID-19 at FCI-Victorville, where he was required to complete a

16   quarantine after exposure to an infected individual. ECF No. 31 at *4−5.

17         The Government counters that the general threat presented by COVID-19 is

18   not limited just to incarcerated populations and the pandemic is being actively

19   managed by the BOP within federal institutions in a responsible manner. ECF No. 34

20   at 8−9. The Government further contends that Defendant does not have any health

21

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 7
      Case 2:18-cr-00046-RMP      ECF No. 35   filed 11/25/20   PageID.324 Page 8 of 10




 1   conditions or other personal characteristics that amount to an extraordinary and

 2   compelling reason for reduction of his sentence due to the pandemic. See id. at 9.

 3         Defendant has not shown that his asthma is currently active or is a “moderate-

 4   to-severe” variant of the condition, which Defendant argues the Centers for Disease

 5   Control has noted may render an individual at an increased risk for severe illness

 6   from COVID-19. See ECF No. 31 at 14 n. 24 (citing See Covid-19 Full Breakdown

 7   and Additional Details, https://www.bop.gov/coronavirus; see, e.g., United States v.

 8   Belle, 457 F. Supp. 3d 134, 139 (D. Conn. 2020) (finding that defendant’s asthma

 9   was not an extraordinary and compelling reason to grant relief even where records

10   indicated prescription for an inhaler).

11         Defendant’s submissions further indicate that Defendant, at age 34, is not in a

12   vulnerable age group and is generally in good physical health. The Court does not

13   accept that the existence of COVID-19 in a BOP facility qualifies as a basis for

14   releasing the inmates of that facility. Nor does the Court find that COVID-19 in and

15   of itself is an extraordinary and compelling reason to warrant a compassionate release

16   under 18 U.S.C. § 3582(c), because COVID-19 affects nonincarcerated individuals as

17   well as incarcerated ones. Therefore, the Court does not find any extraordinary or

18   compelling reason particular to Defendant to support compassionate release.

19         Section 3553(a) Factors

20         Moreover, the factors to be considered in imposing a sentence under 18 U.S.C.

21   § 3553(a) further weigh against compassionate release for Defendant, especially “the

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 8
      Case 2:18-cr-00046-RMP      ECF No. 35    filed 11/25/20   PageID.325 Page 9 of 10




 1   nature and circumstances of the offense and the history and characteristics of the

 2   defendant.” 18 U.S.C. § 3553(a)(1). Defendant’s instant conviction is for two

 3   separate bank robberies in two states in June 2016. By the time of his sentencing at

 4   age 31, Defendant already had reached a Criminal History Category V. According to

 5   the Amended Presentence Investigation Report filed following sentencing,

 6   Defendant’s criminal history involves several instances of brandishing a firearm or

 7   what he represented at the time was a firearm, as well as assault with a deadly

 8   weapon, riot with a deadly weapon, eluding law enforcement, and theft. Defendant’s

 9   criminal history also reflects violent behavior related to substance abuse.

10         The Court is not persuaded by Defendant’s submissions that his completion of

11   less than half of his term of incarceration, during which he received one infraction

12   involving a weapon, amounts to an adequate safeguard against future crimes by the

13   Defendant. See 18 U.S.C. § 3553(a)(2)(C). Moreover, the violent nature of

14   Defendant’s criminal history and the circumstances of his instant offenses indicate a

15   risk of danger to others in the community. See 18 U.S.C. § 3142(g). Therefore, the

16   Court concludes that the § 3553(a) factors weigh against granting Defendant

17   compassionate release under the circumstances presented in his motions. The Court

18   further concludes that Defendant remains a danger to the community and that this

19   conclusion precludes his release.

20         Accordingly, having considered all of the factors required by USSG § 1B1.13,

21   as well as those set forth in 18 U.S.C. § 3553(a), IT IS HEREBY ORDERED that

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 9
     Case 2:18-cr-00046-RMP     ECF No. 35    filed 11/25/20   PageID.326 Page 10 of 10




 1   Defendant’s Motions for Compassionate Release, ECF Nos. 52 in Case No.

 2   17-cr-57-RMP and 20 in Case No. 18-cr-46-RMP, are DENIED.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

 4   and provide copies to counsel and to the U.S. Probation Office.

 5         DATED November 25, 2020.

 6
                                                s/ Rosanna Malouf Peterson
 7                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
     RELEASE ~ 10
